DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Llewellyn of U.S. Patent No. 10,826,141 as set forth in the previous office action.   Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader removing several limitations from patented claim 1, such as straight flat face side walls.  However, the elimination of an element has been held obvious where such an element may no longer be required.  
Claim Rejections - 35 USC § 103
 	Claims 1-4, 6, 8, 10, 11, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452.
	Fossum was applied in the previous office action finding;
As to claims 1, 6, 10, 11, 13, 19 and 20, Fossum shows a golf club head comprising a body defining an interior cavity in fig. 4 and including a ball-striking face 1610, a crown, a hosel, a sole 1200 with a wave slot 2500 comprising a first sidewall running from 2501, a second sidewall at an approximate same height to the first side wall running from 2520, and at least two rounded waves 2503, 2504 disposed between the first sidewall and the second sidewall, wherein each wave comprises a peak portion at 2508 and 2509 and a valley portion at 2503 and 2504.  From fig. 4 the lowermost portion the valley portion of each wave is disposed at a height that appears equal, but unknown as the drawings are not to scale.  As such one cannot determine if the height is above the lowermost portion of the sole as called for by the claim.  However, such a variable is shown at 2570 to be a results effective variable to control the wave structure such that it compresses in the desired way (col. , ln. 35).  With respect to this variable, applicant discloses that increasing the slot height improves performance by raising the COG [0005].  Fossum too recognizes the wave height impact on the position of the COG at col. 7, ln. 28.
In  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  Here Fossum shows that the height of the wave above the sole will effect club performance.  Applicant’s disclosure that the COG is moved upward is not any discovery, but an observation inherent when any mass is moved within a club head.  As such, to have made the height of Fossum’s 2570 smaller such that the valley of each wave was above the sole would have been obvious in order to adjust the performance of the wave structure and location of the COG of the club as desired. 
The triangular wave of claim 8 is considered shown at (col. 4, ln. 45). 
Claim 2 calls for a first distance between the first and second sidewalls 4720 is greater than a second distance between the ball-striking face and the first sidewall 4710.  Such is shown at col. 5, ln. 31 and ln. 40. 
Claim 3, is considered shown at fig. 4 wherein the wave slot 2555 is shown to have a substantially consistent wall thickness that is equal to the sole 1255 (col. 6, ln. 27)  as called for in claim 4.   
Since no positive structure to be able to determine what constitutes and end wall is recited in claim 14 or what structure is meant or implied by the term open-ended. The structure shown by Fossum in fig. 3 lacking any wall covering the recess portion in the heel and toe renders it capable of being described as open ended meeting the limitations of the claim.” 

	The application of Burnett and applicant’s limitation presented in the amended claims is discussed below in response to applicant’s remarks.
   	
Claims 5, 7, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452 in view of Burrows D482,420 for the reasons set forth in the previous office action. 
Claims 12, 15, 16 and in the alternative claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. 9,770,633 and further in view of Burnett et al. 2012/0142452 in view of de al Cruz 8,834,289 for the reasons set forth in the previous office action.
Conclusion
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive. 
Applicant argues that the front and rear walls of Fossum's designs, ”are generally parallel to the ball- striking face.  Fossum clearly recognizes that a different sawtooth wave configuration is possible at col. 4, ln. 40;

    PNG
    media_image1.png
    150
    441
    media_image1.png
    Greyscale

This teaching of Fossum was applied in the previous office action and applicant does not appear to directly debate it in his remarks. As such, the amendments to the claims fail to overcome Fossum alone.  To further emphasis that applicant is not the inventor of such shapes that are “not parallel” to the face, Burnett is applied to further teach that such alternative shapes in such structures is known;

    PNG
    media_image2.png
    581
    430
    media_image2.png
    Greyscale

	As such, applying his suggested embodiment of a substantially triangular wave shape to the disclosure of Fossum would have clearly resulted in the currently claimed invention of the first and second sidewall extending upward and downward respectively in a lateral direction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711